Case 3:17-cv-01154-LAB-AGS Document 278 Filed 09/09/20 PageID.7644 Page 1 of 20



   1   Christopher S. Morris, Esq., SBN 163188
       cmorris@morrislawfirmapc.com
   2   Danielle R. Pena, Esq., SBN 286002
       dpena@morrislawfirmapc.com
   3   MORRIS LAW FIRM, APC
       501 West Broadway, Suite 1480
   4   San Diego, CA 92101
       Telephone: (619) 826-8060
   5   Facsimile: (619) 826-8065
   6   Attorneys for Michelle Moriarty, as
       Successor in Interest and Guardian Ad Litem
   7   to Alexandria, Elijah and Eternity Moriarty
   8

   9                      IN THE UNITED STATES DISTRICT COURT

  10                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA

  11 MICHELLE MORIARTY, an individual,             Case No.: 3:17-cv-01154-LAB-AGS
     as Successor in Interest to the ESTATE
  12 OF HERON MORIARTY and as                      EX PARTE APPLICATION FOR
     GUARDIAN AD LITEM to                          LEAVE TO RECONSIDER ORDER
  13 ALEXANDRIA MORIARTY, ELIJAH                   GRANTING IN PART DEFENDANT
     MORIARTY, and ETERNITY                        WEIDENTHALER AND
  14 MORIARTY,                                     DEFENDANT DANIELS’ MOTION
                                                   FOR SUMMARY JUDGMENT
  15      Plaintiffs,
                                                   Magistrate: Hon. Andrew G. Schopler
  16         v.                                    Judge:      Hon. Larry A. Burns
  17 COUNTY OF SAN DIEGO, DR.
     ALFRED JOSHUA, individually, and
  18 DOES 1 through 10, Inclusive,

  19   Defendants.

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                               1
       EX PARTE APPLICATION FOR LEAVE TO FILE RECONSIDERATION MOTION   3:17-cv-01154-LAB-AGS
Case 3:17-cv-01154-LAB-AGS Document 278 Filed 09/09/20 PageID.7645 Page 2 of 20



   1           Pursuant to the Hon. Judge Burns’ chamber rules, based on new evidence,
   2   Plaintiffs move this Court ex parte for leave to file a motion to reconsider this
   3   Court’s September, 24, 2019, Order dismissing Plaintiffs’ Section 1983 claims
   4   against Defendant Weidenthaler and Defendant Daniels. (Declaration of Danielle
   5   Pena (“Pena Decl.”), generally.)
   6                                     I. INTRODUCTION
   7           New evidence in the form of a declaration from Jeanette Werner gives reason
   8   for this Court to reconsider its previous Order dismissing Defendant Weidenthaler
   9   and Defendant Daniels from Plaintiffs’ Section 1983 claims. This Court dismissed
  10   Defendant Weidenthaler and Defendant Daniels from the Section 1983 claims
  11   because the Court found each defendant did not know Mr. Moriarty was suicidal on
  12   May 31, 2016.1 However, Jeanette Werner hotly disputes that contention.
  13           Jeanette Werner is a current San Diego County Sheriff’s Department
  14   employee that works at Vista Detention Facility. Ms. Werner came forward on her
  15   own accord to tell a vastly different account of events pertaining to Mr. Moriarty’s
  16   foreseeable suicide on May 31, 2016. In her declaration, Ms. Werner, vehemently
  17   disputes that county employees were unaware of Mr. Moriarty’s suicidal ideations.
  18   (Declaration of Jeannette Werner (“Werner Decl.”) ¶¶ 5-6.) In Ms. Werner’s
  19   opinion, nearly everyone working in the jail knew Mr. Moriarty was a risk of
  20   suicide—especially Defendant Weidenthaler and Defendant Daniels. (Werner
  21   Decl., generally.)
  22           According to Ms. Werner’s declaration, she was working on the morning of
  23   May 31, 2016, the day Mr. Moriarty killed himself. (Werner Decl. ¶ 3.) Medical
  24   staff knew about Mr. Moriarty because he was acting bizarre and could be heard
  25   howling like a wounded animal for at least two days. (Werner Decl. ¶¶ 4-5.)
  26   According to Ms. Werner, on May 31, 2016, it was well known throughout the
  27   nurses’ station that Mr. Moriarty was refusing medication and decompensating
  28   1
           See Order (Dkt. 123) 11:9-19; 13:4-17; 15:3-7; 18:18-19; 18:24-28; 19:1-3.)
                                                  2
       EX PARTE APPLICATION FOR LEAVE TO FILE RECONSIDERATION MOTION      3:17-cv-01154-LAB-AGS
Case 3:17-cv-01154-LAB-AGS Document 278 Filed 09/09/20 PageID.7646 Page 3 of 20



   1   mentally. Ms. Werner, along with other county employees, knew Mr. Moriarty was
   2   a high risk of suicide on May 31, 2016. (Werner Decl. ¶ 6.)
   3         Specifically, on the morning of May 31, 2016, according to the county’s
   4   recent filing, it was Ms. Werner’s concern about Mr. Moriarty risk of self-harm that
   5   led to Defendant Daniels’ evaluation of Mr. Moriarty on the morning of May 31,
   6   2016. [Dkt. 274, 3:5-8.] Following that, Ms. Werner was informed by Deputy
   7   Guillory that Defendant Weidenthaler rejected Defendant Daniels’ safety cell order.
   8   (Werner Decl. ¶ 7.) In response, Ms. Werner immediately approached Defendant
   9   Weidenthaler and asked him if he rejected the safety cell order. (Werner Decl. ¶ 9.)
  10   Defendant Weidenthaler said “Yes.” In response, Ms. Werner said “Really, don’t
  11   you hear him howling? He’s been howling for two days!” Defendant Weidenthaler
  12   responded, “It’s my big five. Do you want to do the paperwork?” Ms. Werner
  13   responded, “Yes, I can type faster than you talk, I was a certified court reporter. He
  14   needs to be placed in the safety cell.” Defendant Weidenthaler recoiled and told
  15   Ms. Werner to “Stand down.” (Werner Decl. ¶ 9.) According to Ms. Werner,
  16   based on her conversation with Defendant Weidenthaler, he unequivocally knew
  17   Mr. Moriarty was a high risk of suicide and needed to be placed in a safety cell for
  18   suicidal ideations—not homicidal ideations—because she told Defendant
  19   Weidenthaler Mr. Moriarty was suicidal. (Werner Decl. ¶ 10.) In fact, according to
  20   Ms. Werner, there was no discussion at any time, with Deputy Guillory, Defendant
  21   Daniels, or Defendant Weidenthaler regarding homicidal ideations. (Werner Decl.
  22   ¶ 10.) Ms. Werner was shocked to learn the county’s defense is that Mr. Moriarty
  23   was homicidal not suicidal! (Pena Decl. ¶ 5.)
  24         Based on Ms. Werner’s account of events, disputed material facts exist
  25   because she claims it was well known to Defendant Daniels and Defendant
  26   Weidenthaler that Mr. Moriarty was suicidal on the morning of May 31, 2016. In
  27   fact, Ms. Werner’s account of events calls into questions the county’s entire
  28   defense, i.e., homicidal ideation. As such, the dismissal of Defendant Weidenthaler
                                                 3
       EX PARTE APPLICATION FOR LEAVE TO FILE RECONSIDERATION MOTION     3:17-cv-01154-LAB-AGS
Case 3:17-cv-01154-LAB-AGS Document 278 Filed 09/09/20 PageID.7647 Page 4 of 20



   1   and Defendant Daniels should be reconsidered.
   2          II. MR. WERNER’S ACCOUNT OF EVENTS IS NEW EVIDENCE
   3         Ostensibly, Ms. Werner’s verbal concern of Mr. Moriarty’s risk of self-harm
   4   expressed to both Defendant Daniels and Defendant Weidenthaler creates a
   5   material dispute as to whether they acted reasonably to abate Mr. Moriarty’s risk of
   6   self-harm. However, the other primary focus is whether this evidence is “new.”
   7         It is undisputed that Ms. Werner was not identified in Defendants’ initial
   8   disclosures. Defendants claim that they were not obligated to disclose Ms.
   9   Werner’s identity in their initial disclosures because Defendants did not intend on
  10   calling Ms. Werner as a witness. Ms. Werner’s name did not appear in any of the
  11   medical, correctional, or death-investigation documents produced by the county.
  12   (Pena Decl. ¶ 4.) And, every person deposed in this case, including Defendant
  13   Weidenthaler, Defendant Daniels, and Deputy Guillory, were silent about Ms.
  14   Werner’s discussion with Defendant Daniels, Deputy Guillory, and Defendant
  15   Weidenthaler. As such, Plaintiffs had no way of passively discovering Ms.
  16   Werner’s involvement.
  17         Plaintiffs also actively pursued the identity of personnel who could speak to
  18   Mr. Moriarty’s need for a safety cell. Plaintiffs’ Special Interrogatory No. 29,
  19   explicitly stated, “During his incarceration, did anyone recommend MORIARTY be
  20   placed in a safety cell. If so, who.” The county did not object to this request. The
  21   county simply responded, “Yes. Nurse-practitioner Daniels.”2 However, given Ms.
  22   Werner’s concern for Mr. Moriarty’s risk of self-harm, as expressed to both
  23   Defendant Daniels and Defendant Weidenthaler, and her repeated recommendations
  24   to place Mr. Moriarty in a safety cell, the county’s response is incomplete, if not
  25   fraudulent.
  26

  27
       2
        This response was signed by Mr. Welsh three months after Ms. Werner’s interview
  28   with County Counsel and was never supplemented. (Exhibit 1.)
                                                 4
       EX PARTE APPLICATION FOR LEAVE TO FILE RECONSIDERATION MOTION      3:17-cv-01154-LAB-AGS
Case 3:17-cv-01154-LAB-AGS Document 278 Filed 09/09/20 PageID.7648 Page 5 of 20



   1         The county claims it did not identify Ms. Werner in response to Special
   2   Interrogatory No. 29 because Ms. Werner did not have the authority to
   3   “recommend” Mr. Moriarty be placed in a safety cell as she was not a psychiatric
   4   provider. Ms. Werner’s psychiatric credentials are beside the point. Special
   5   Interrogatory No. 29 did not quote the word “recommend,” nor did the request
   6   define the word “recommend” as a medical term of art. Moreover, the county
   7   failed to object that the term “recommend” as vague and ambiguous given the
   8   county’s understanding of the word as a medical term of art. Rather, the word
   9   “recommend,” in its plain-language meaning, was used to ferret-out who thought
  10   Mr. Moriarty should be housed in a safety cell and why. Because, Ms. Werner was
  11   not identified, Plaintiffs had no way of knowing her account of events.
  12         The county will no doubt argue that this is not new evidence because Ms.
  13   Werner’s identity was disclosed by Defendant Daniels.3 The county is referring to
  14   a screenshot of a text chain between Defendant Daniels and Deputy Johnson,
  15   wherein Defendant Daniels asks Deputy Johnson to secure her evaluation note
  16   inferring that the county would destroy it or alter it. In response, Deputy Johnson
  17   said, “I can’t right now. I’ll talk to Jeanette.” (Exhibit 2.) When asked “who is
  18   that,” Defendant Daniels simply testified “an admin person.” That was the extent
  19   of Plaintiffs’ knowledge. A benign reference to “an admin person” would not put a
  20   diligent party on notice that the “admin person” had knowledge of a discussion
  21   regarding Moriarty’s suicidal ideations and repeated attempts to convince
  22   Defendant Weidenthaler to save Moriarty’s life – especially when Defendants have
  23   taken steps to conceal that information. To argue that every “admin person”
  24   referenced in documents or depositions should have been noticed for deposition is
  25   disingenuous and, quite frankly, impossible. Notably, there are over 300 names of
  26

  27   3
        The County’s reliance on a muted reference to “Jeanette” in a text message does
       not absolve its obligation to truthfully and completely respond to Special
  28   Interrogatory No. 29.
                                                 5
       EX PARTE APPLICATION FOR LEAVE TO FILE RECONSIDERATION MOTION    3:17-cv-01154-LAB-AGS
Case 3:17-cv-01154-LAB-AGS Document 278 Filed 09/09/20 PageID.7649 Page 6 of 20



   1   county employees that have been referenced in documents or depositions. (Pena
   2   Decl., ¶ 4.)
   3         “Courts have found the non-disclosure of a witness harmful where the
   4   witness was referenced in the same litigation.” Guzman v. Bridgepoint Educ., Inc.,
   5   305 F.R.D. 594, 607 (S.D. Cal. 2015) citing Rhodes v. Sutter Health, 949 F. Supp.
   6   2d at 1010 (E.D. Cal. 2013) (finding a plaintiff's non-disclosure of a witness was
   7   not harmless where, although the witness had been referenced in depositions, the
   8   defendant “was not on sufficient notice that the witness possessed information that
   9   supported plaintiff's claims or defenses such that the defendant could make an
  10   informed decision about whether to pursue discovery as to the witness.”) The same
  11   is true here, although Ms. Werner was benignly referenced as an admin person,
  12   Plaintiffs were not on sufficient notice that the admin person was involved in Mr.
  13   Moriarty treatment and would have knowledge disputing the defense that county
  14   employees did not know Mr. Moriarty was suicidal. As such, Ms. Werner’s
  15   account of events is new evidence.
  16                                   III.   CONCLUSION
  17         Accordingly, Plaintiffs should not be punished—to the extent of
  18   extinguishing their civil right claims on the merits—because Defendants’ went to
  19   great lengths to conceal Ms. Werner and her account of events. Had Ms. Werner
  20   not bravely come forward, the horror story that lead to Heron Moriarty’s premature
  21   death would have never surfaced. But, now that evidence exists indicating that both
  22   Defendant Daniels and Defendant Weidenthaler knew Mr. Moriarty was a
  23   heightened risk of suicide on May 31, 2016, the Court’s Order should be
  24   reconsidered.
  25                                          Respectfully submitted,
  26                                          MORRIS LAW FIRM, APC
  27   Dated: September 9, 2020               s/ Danielle R. Pena
                                              Danielle R. Pena, Esq.
  28                                          Attorneys for Plaintiffs
                                                 6
       EX PARTE APPLICATION FOR LEAVE TO FILE RECONSIDERATION MOTION     3:17-cv-01154-LAB-AGS
Case 3:17-cv-01154-LAB-AGS Document 278 Filed 09/09/20 PageID.7650 Page 7 of 20
Case 3:17-cv-01154-LAB-AGS Document 278 Filed 09/09/20 PageID.7651 Page 8 of 20
Case 3:17-cv-01154-LAB-AGS Document 278 Filed 09/09/20 PageID.7652 Page 9 of 20
Case 3:17-cv-01154-LAB-AGS Document 278 Filed 09/09/20 PageID.7653 Page 10 of 20
Case 3:17-cv-01154-LAB-AGS Document 278 Filed 09/09/20 PageID.7654 Page 11 of 20
Case 3:17-cv-01154-LAB-AGS Document 278 Filed 09/09/20 PageID.7655 Page 12 of 20
Case 3:17-cv-01154-LAB-AGS Document 278 Filed 09/09/20 PageID.7656 Page 13 of 20
Case 3:17-cv-01154-LAB-AGS Document 278 Filed 09/09/20 PageID.7657 Page 14 of 20
Case 3:17-cv-01154-LAB-AGS Document 278 Filed 09/09/20 PageID.7658 Page 15 of 20
Case 3:17-cv-01154-LAB-AGS Document 278 Filed 09/09/20 PageID.7659 Page 16 of 20




                     EXHIBIT 2
Case 3:17-cv-01154-LAB-AGS Document 278 Filed 09/09/20 PageID.7660 Page 17 of 20
Case 3:17-cv-01154-LAB-AGS Document 278 Filed 09/09/20 PageID.7661 Page 18 of 20
Case 3:17-cv-01154-LAB-AGS Document 278 Filed 09/09/20 PageID.7662 Page 19 of 20
Case 3:17-cv-01154-LAB-AGS Document 278 Filed 09/09/20 PageID.7663 Page 20 of 20
